Opinion by
Mr. Justice Frazer,
Plaintiff’s husband was killed in a collision between the Ford autotruck he was driving and one of defendant’s trains, at a grade crossing in the town of Mt. Carmel, Northumberland County. Immediately before the accident, deceased was driving on a highway parallel*201ing the railroad and, upon reaching the public crossing, turned abruptly to the left to cross the railroad tracks. As he did so, both he and his nephew, Ealph Feudale, who was riding with him, saw an engine approaching backwards from the same direction in which they were traveling, pushing toward the crossing a steel flat car loaded with pig iron, at an estimated speed of from four to six miles an hour, or at a speed termed by witnesses equivalent to a fast walk. The testimony adduced on behalf of plaintiff tends to show that at the time the truck reached the crossing the train was approximately 158 feet distant, affording deceased ample time to cross the tracks ahead of it. The motor of the truck stalled while the car was on the crossing and before being started the car was struck by the approaching train, resulting in the fatal injury to plaintiff’s husband. Plaintiff concedes decedent failed to stop, look and listen before entering on the crossing, claiming, however, this neglect was not responsible for the accident as the truck had ample time to clear the tracks had the motor not stalled. In submitting the case to the jury it was left to them to say whether deceased was negligent in attempting to cross ahead of the approaching train and if the engineer was negligent in failing to stop upon being notified of the situation of the automobile. There was a verdict for plaintiff and from the judgment entered thereon defendant appealed.
With respect to the negligence of defendant, in addition to evidence that the train, was 158 feet from the crossing at the time the truck stalled on the track, the testimony of one witness is that he saw brakemen signalling to the engineer to stop at the time the front of the moving freight car was at least 50 feet from the crossing. The engineer testified at the rate the train was traveling, being on an up-grade, it could have been stopped within two or three feet. Notwithstanding this fact there is evidence that the train was not brought to a stop until it had passed beyond the crossing, a distance of *202113 feet. A witness also testified that the engineer was not looking ahead as he approached the crossing. This testimony was contradicted in almost every particular, witnesses for defendant testifying the train was much nearer the crossing and that decedent undertook to cross ahead of it when too near to avoid an accident, and, further, that the train could not have been stopped in a shorter distance than from 30 to 35 feet. The question of defendant’s negligence was one of fact which is ordinarily for the jury.
Contributory negligence by decedent is a more serious question. Had the engine of the truck not stalled and the collision occurred, the failure of decedent to stop, look and listen before entering on the track would have been conclusive evidence of negligence. He did, however, proceed in the face of obvious danger and if nothing unusual had happened, and, notwithstanding this, the train had collided with his truck, defendant could not be held responsible for decedent’s mistake in judgment. Does the unexpected stalling of his engine absolve him from all responsibility from the 'position in which he found himself? In our opinion, under the particular circumstances of this case, it does not. The tendency of an automobile engine, and especially of the particular make here involved, to stall if driven at low speed, is well-known to all drivers. In undertaking to calculate his chances on crossing the track ahead of the train, deceased was bound to foresee and take into consideration this additional danger and cannot shift to defendant the responsibility for his own mistake.
The judgment of the court below is reversed and the record remitted with direction that judgment be entered for defendant non obtsante veredicto.